DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see section II, with respect to claim 13 have been fully considered and are persuasive.  The objection of claim 13 has been withdrawn. 
Applicant’s arguments, see section III, with respect to claim 4 have been fully considered and are persuasive.  The rejection of claim 4 has been withdrawn. 
Applicant’s arguments, see section III, with respect to claims 14-17 and 19 have been fully considered and are not persuasive because as admitted by Applicant, one or more of a network balancer, a subset of nodes and the client device from the set of client devices with the non-weak link performs the steps of claims 14-17 and 19. This is not supported by the specification. The specification appears to support the network balancer performing the steps. Therefore, the rejection of claims 14-17 and 19 are maintained. 
Applicant’s arguments, see section IV, with respect to claims 1-21 have been fully considered and are partially persuasive.  The rejection of claims 1-21 has been withdrawn except for some rejection as shown below since Applicant did not properly and fully address them. For example, for the 112(b) rejection of claim 10, Applicant cannot clarify a 112 rejection by stating what “the client device” and “the steering” are referring to and amendments to claim 10 should reflect this clarification. Additionally, for the 112(b) rejection of claim 11, it appears that Applicant is arguing that various structure or structures of the specification provides teachings on what performs the claimed functions of claim 11. However, the various structure or structures are not claimed and thus the Examiner maintains the rejection. Additionally, for the 112(b) rejection of claim 19, Applicant cannot clarify a 112 rejection by stating what “the steering” and “the client device” are referring to and amendments to claim 19 should reflect this clarification.

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  change “the respective subset” in line 5 to “the subset” and “a respective parent” in line 9 to “a parent”.  Appropriate correction is required.
Claim(s) 2 is/are objected to because of the following informalities:  change “the network” in line 1 to “the communication network” and “setof” in line 3 to “set of”.  Appropriate correction is required.
Claim(s) 3 is/are objected to because of the following informalities:  change “a throughput estimate for parent node for the client device with a throughput” in lines 11-12 to “the throughput estimate for parent node for the client device with the throughput”.  Appropriate correction is required.
Claim(s) 4 is/are objected to because of the following informalities:  change “the network” in line 4 to “the communication network”.  Appropriate correction is required.
Claim(s) 5 is/are objected to because of the following informalities:  change “the network” in line 5 to “the communication network”.  Appropriate correction is required.
Claim(s) 6 is/are objected to because of the following informalities:  change “the network” in lines 11-13 to “the communication network” and “with non” in line 12 to “with the non”.  Appropriate correction is required.
Claim(s) 7 is/are objected to because of the following informalities:  change “the network” in line 10 to “the communication network”.  Appropriate correction is required.
Claim(s) 8 is/are objected to because of the following informalities:  change “timeoutstation” in line 8 to “timeout station”.  Appropriate correction is required.
Claim(s) 11 is/are objected to because of the following informalities:  delete “respective” in lines 6 and 10 to “timeout station”.  Appropriate correction is required.
Claim(s) 13 is/are objected to because of the following informalities:  change “the network” in line 4 to “the communication network”.  Appropriate correction is required.
Claim(s) 14 is/are objected to because of the following informalities:  change “the network” in line 5 to “the communication network”.  Appropriate correction is required.
Claim(s) 15 is/are objected to because of the following informalities:  change “the network” in line 11 to “the communication network”.  Appropriate correction is required.
Claim(s) 16 is/are objected to because of the following informalities:  change “the network” in line 10 to “the communication network”.  Appropriate correction is required.
Claim(s) 17 is/are objected to because of the following informalities:  change “timeoutstation” in line 8 to “timeout station”.  Appropriate correction is required.
Claim(s) 21 is/are objected to because of the following informalities:  change “the network” in line 10 to “the communication network”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 6-10 and 14-19 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 6, Applicant has claim 6 reciting “identifying, a client device…in case the RSSI of the client device from the set of client devices is greater than the threshold signal”. Applicant does not provide support for this amendment with in the specification nor has the Examiner found support for this amendment within the specification. The closest the Examiner found is the two client devices above are supposed to be the same and not different. Claims 7-10 fails to resolve the deficiency of claim 6 and are thus rejected under similar rationale. Claim 15 recite similar limitations of claim 6 and is thus rejected under similar rationale. Claims 16-18 fails to resolve the deficiency of claim 15 and are thus rejected under similar rationale. 
Regarding claim 7, Applicant has claim 7 reciting “moving the client device from the set of client devices…based on the monitoring”. The specification does not support this limitation.
Regarding claim 14, Applicant has claim 14 reciting “the system (which comprises network balancer and subset of nodes and the client device from the set of client devices with the non-weak link as stated in claim 11) is configured to…compare…and identify…”. Applicant does not provide support for this amendment with in the specification nor has the Examiner found support for this amendment within the specification. The closest the Examiner found is that a network balancer performs the above operations.
Regarding claim 15, Applicant has claim 15 reciting “the system (which comprises network balancer and subset of nodes and the client device from the set of client devices with the non-weak link as stated in claim 11) is configured to…compare…check….identify…and steer…”. Applicant does not provide support for this amendment with in the specification nor has the Examiner found support for this amendment within the specification. The closest the Examiner found is that a network balancer performs the above operations. Claims 16-18 fails to resolve the deficiency of claim 15 and are thus rejected under similar rationale.
Regarding claim 16, Applicant has claim 16 reciting “the system (which comprises network balancer and subset of nodes and the client device from the set of client devices with the non-weak link as stated in claim 11) is configured to…monitor…transmit…identify…moving…steer…and discard…”. Applicant does not provide support for this amendment with in the specification nor has the Examiner found support for this amendment within the specification. The closest the Examiner found is that a network balancer performs the above operations. Claims 17-18 fails to resolve the deficiency of claim 16 and are thus rejected under similar rationale.
Regarding claim 17, Applicant has claim 17 reciting “the system (which comprises network balancer and subset of nodes and the client device from the set of client devices with the non-weak link as stated in claim 11) is configured to…select”. Applicant does not provide support for this amendment with in the specification nor has the Examiner found support for this amendment within the specification. The closest the Examiner found is that a network balancer performs the above operations. Claim 18 fails to resolve the deficiency of claim 17 and is thus rejected under similar rationale.
Regarding claim 19, Applicant has claim 19 reciting “the system (which comprises network balancer and subset of nodes and the client device from the set of client devices with the non-weak link as stated in claim 11) is configured to…evaluate”. Applicant does not provide support for this amendment with in the specification nor has the Examiner found support for this amendment within the specification. The closest the Examiner found is that a network balancer performs the above operations.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “the client device…with the non-weak link” in lines 11-13.  There is insufficient antecedent basis for these limitations in the claim. Claims 2-10 fails to resolve the deficiencies of claim 1 and are thus rejected under similar rationale.
Regarding claim 1, it is unclear what “the steering” in line 14 is referring to since there are two steerings, in lines 1 and 11 of claim 1. Claims 2-10 fails to resolve the deficiencies of claim 1 and are thus rejected under similar rationale.
Claim 3 recites the limitation "the candidate device" in line 13 and “the client device with the non-weak link” in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 3, it is unclear what “the steering” in line 14 is referring to since there are multiple instances of steering in claims 1 and 3.
Claim 4 recites the limitation "the set of client wireless devices with network nodes" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 6, it is unclear what “the client device from the set of client devices with the non-weak link” in line 10 and “the client device with non-weak link” in line 12 are referring to since there is a client device from the set of client devices with the non-weak link in claim 1 and in claim 6. Claims 7-10 fails to resolve the deficiency of claim 6 and are thus rejected under similar rationale.
Claim 7 recites the limitation "the Received Signal Strength Indicator (RSSI) of the client device from the set of client devices with the non-weak link" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 7, it is unclear what “the client device with the non-weak link” in lines 4-5 is referring to since there is a client device with a non-weak link in each of claims 1 and 6. Furthermore, it is unclear what “the client device from the set of client devices” in line 8 is referring to since there are multiple instances of a client device from the set of client devices in claims 1 and 6. Furthermore, it is unclear what “the steering” in line 11 is referring to since there are multiple instances of steering in claims 1 and 6-7.
Claim 9 recites the limitation "the client device from one or more client devices" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 9, it is unclear what “the client device from the set of client devices” in lines 6-7 is referring to since there are multiple instances of client device in/from the set of client devices in claims 1 and 6. 
Regarding claim 10, it is unclear what “the client device” in lines 5-6 and 9-11 are referring to since there are multiple instances of a client device in claims 1, 6 and 10. Furthermore, it is unclear what “the steering” in line 7 is referring to since there are multiple instances of steering in claims 1, 6, 8 and 10.
Regarding claim(s) 11, the boundaries of “subset of nodes identified”, “data is received”, “the client device…with the non-weak link is steered” and “the steering is performed” on is/are unclear because the claim(s) does not provide a discernable boundary on what performs the function(s). The recited function(s) does not follow from the structure recited in the claim, i.e., network balancer or subset of nodes or one or more client devices, so it is unclear whether the function(s) requires some other structure or is simply a result of operating the system in a certain manner. Thus one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim(s). See MPEP 2173.05(g) for more information. Claims 12-21 fails to resolve the deficiency of claim 11 and are thus rejected under similar rationale.
Claim 11 recites the limitations “the client device…with the non-weak link” in line 11 and “the data associated…client device with the non-weak link” in lines 12-13.  There is insufficient antecedent basis for these limitations in the claim. Claims 12-21 fails to resolve the deficiencies of claim 11 and are thus rejected under similar rationale.
Regarding claim 12, it is unclear what “the client device” in line 5 is referring to since there are multiple instances of a client device in the claim and/or one or more preceding claims that claim 12 depends on.
Regarding claim(s) 14, the boundaries of “the average traffic is computed” is/are unclear because the claim(s) does not provide a discernable boundary on what performs the function(s). The recited function(s) does not follow from the structure recited in the claim, i.e., network balancer or subset of nodes or one or more client devices, so it is unclear whether the function(s) requires some other structure or is simply a result of operating the system in a certain manner. Thus one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim(s). See MPEP 2173.05(g) for more information. 
Regarding claim 15, it is unclear what “the client device with the non-weak link” in line 9 is referring to since there are multiples instances of a client device with the non-weak link in the claim and/or one or more preceding claims that claim 15 depends on. Furthermore, it is unclear what “the steering the client device” in lines 9-10 is referring to since there are multiple instances of steering a client device in the claim and/or one or more preceding claims that claim 15 depends on. Claims 16-18 fails to resolve the deficiency of claim 15 and are thus rejected under similar rationale.
Claim 15 recites the limitation "the client device with non-weak link" in line 10.  There is insufficient antecedent basis for this limitation in the claim. Claims 16-18 fails to resolve the deficiency of claim 15 and are thus rejected under similar rationale.
Regarding claim 16, it is unclear what “the client device with the non-weak link” in lines 4-5 is referring to since there are multiples instances of a client device with the non-weak in the claim and/or one or more preceding claims that claim 16 depends on. Furthermore, it is unclear what “the root node in the communication network” in line 7 is referring to since there are multiples instances of a root node in the communication network in the claim and/or one or more preceding claims that claim 16 depends on. Furthermore, it is unclear what “the steering the client device” in line 11 is referring to since there are multiples instances of steering a client device in the claim and/or one or more preceding claims that claim 16 depends on.
Regarding claim 18, it is unclear what is meant by “the station traffic is greater than average station traffic the client device form the set of client devices is selected”.
Regarding claim 19, it is unclear what “the client device” in lines 5-7 are referring to since there are multiple instances of a client device in the claim and/or one or more preceding claims that claim 19 depends on. Furthermore, it is unclear what “the steering” in line 7 is referring to since there is multiple instances of steering in the claim and/or one or more preceding claims that claim 19 depends on. Claim 20 fails to resolve the deficiency of claim 19 and is thus rejected under similar rationale.
Regarding claim(s) 19, the boundaries of “the client device is selected” is/are unclear because the claim(s) does not provide a discernable boundary on what performs the function(s). The recited function(s) does not follow from the structure recited in claim 11, i.e., network balancer or subset of nodes or one or more client devices, so it is unclear whether the function(s) requires some other structure or is simply a result of operating the system in a certain manner. Thus one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim(s). See MPEP 2173.05(g) for more information. 
Regarding claim 20, it is unclear what “the client device with” in lines 5-6 is referring to since there are multiple instances of a client device in the claim and/or one or more preceding claims that claim 20 depends on.
Regarding claim(s) 20, the boundaries of “a desired throughput value to be selected” is/are unclear because the claim(s) does not provide a discernable boundary on what performs the function(s). The recited function(s) does not follow from the structure recited in claim 11, i.e., network balancer or subset of nodes or one or more client devices, so it is unclear whether the function(s) requires some other structure or is simply a result of operating the system in a certain manner. Thus one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim(s). See MPEP 2173.05(g) for more information. 
Claim 20 recites the limitations "the throughput estimate…the non-weak link" in lines 1-3 and “the throughput estimate……with the non-weak link” in lines 3-5.  There is insufficient antecedent basis for these limitations in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152. The examiner can normally be reached 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER P CHAU/Primary Examiner, Art Unit 2476